Exhibit 10.127

CORTEX PHARMACEUTICALS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is entered into as of
October 20, 2011 (the “Effective Date”), between Cortex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Samyang Value Partners Co., Ltd., a
South Korean corporation (the “Purchaser”).

R E C I T A L S:

Purchaser desires to purchase, and the Company desires to sell and issue to
Purchaser, shares of common stock and related warrants to purchase common stock
of the Company, with a par value of US$0.001 per share, in accordance with the
terms and conditions of the Agreement.

A G R E E M E N T:

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used in the Agreement and not otherwise
defined herein shall have the meanings set forth on Annex A hereto.

2. Sale and Issuance of the Shares and Warrants.

(a) Subject to the satisfaction of the terms and conditions of the Closing set
forth herein and in reliance upon the respective representations and warranties
of the parties set forth herein or in any document delivered pursuant hereto,
the Company agrees to issue and sell to Purchaser upon the Closing such number
of shares of its Common Stock equal to the Purchase Price divided by the
Weighted Average Closing Price of the Common Stock for the five (5) Trading Day
period immediately prior to the Effective Date. The parties hereby agree that
the number of shares shall equal 6,765,466 and the deemed purchase price per
share shall be approximately $0.0739.

(b) Concurrently with the issuance of the Shares in subparagraph (a) above, upon
the Closing the Purchaser shall be issued Warrants to purchase a number of
shares of Common Stock equal to twenty-five percent (25%) of the total number of
Shares. The initial exercise price of the Warrants shall be an amount per share
of Common Stock equal to one hundred forty percent (140%) of the price per Share
calculated in subparagraph (a) above. The Warrants shall be in the form attached
hereto as Exhibit A. The parties hereby agree that the number of shares subject
to the Warrant shall equal 1,691,367 and the deemed exercise price per share
shall be $0.1035.

3. Delivery of the Shares and Warrants at the Closing. The closing of the
purchase and sale of the Shares and the Warrants contemplated hereunder (the
“Closing”) shall be held as of the same date herewith or at such other time upon
which the Company and the Purchaser shall mutually agree (the “Closing Date”);
provided, however, that to the extent that the Company has not received the
Purchase Price on or prior to the seventh (7th) Business Day following the
Effective Date, unless the Company otherwise expressly agrees in writing, this
Agreement shall automatically terminate without penalty to the Company. On the
Closing Date, the Company shall have received from the Purchaser via wire
transfer an amount equal to the Purchase Price and the Company will issue and
deliver to the Purchaser the Shares and the Warrants.



--------------------------------------------------------------------------------

4. Purchaser’s Representations. The Purchaser hereby represents and warrants to
the Company as follows:

(a) The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by hereby and otherwise to carry out its obligations
hereunder.

(b) The execution and delivery of the Agreement and performance by the Purchaser
of the transactions contemplated by the Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Purchaser.

(c) The Agreement has been duly executed by the Purchaser, and when delivered by
the Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) The execution, delivery and performance by the Purchaser of the Agreement
and the consummation by it of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Purchaser’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected, except in the case subparagraph
(ii) such as could not have or reasonably be expected to have a material adverse
effect on the Purchaser.

(e) The Purchaser is acquiring the Shares and the Warrants, as well as the
shares of Common Stock underlying the Warrants, if any (collectively referred to
with the Shares and Warrants as the “Securities”), for the Purchaser’s own
account and not as a nominee or agent for any other person, and not with the
view to, or for sale in connection with, any distribution thereof.

(f) The Purchaser is an “accredited investor,” as the Purchaser is a person or
entity described in one of the items in Annex B attached hereto.

(g) The Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(h) The Purchaser understands that the Securities are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

(i) The offer and sale of the Securities has not been registered under the
Securities Act, and that, accordingly, they will not be transferable except as
permitted under various exemptions set

 

2



--------------------------------------------------------------------------------

forth in the Securities Act, or upon satisfaction of the registration and
prospectus delivery requirements of the Securities Act, and that there will be a
legend printed upon the Securities so indicating.

(j) The Securities may not be sold, transferred, assigned, pledged, hypothecated
or otherwise disposed of unless the Purchaser first provides to the Company an
opinion of counsel to the effect that such sale, transfer, assignment, pledge,
hypothecation or other disposition will be exempt from the registration and
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable state securities’ law.

5. Company’s Representations. The Company hereby represents and warrants to the
Purchaser as follows:

(a) The Company is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by hereby and otherwise to carry out its obligations
hereunder.

(b) The execution and delivery of the Agreement and performance by the Company
of the transactions contemplated by the Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Company.

(c) The Agreement has been duly executed by the Company, and when delivered by
the Company in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) The execution, delivery and performance by the Company of the Agreement and
the consummation by it of the transactions contemplated thereby do not and will
not (i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except in the case subparagraph (ii) such as could
not have or reasonably be expected to have a material adverse effect on the
Company.

(e) The authorized and outstanding capital stock of the Company is set forth on
Annex C attached hereto. All issued and outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. Except as
set forth on Annex C, there are no other outstanding rights, options, warrants,
preemptive rights, rights of first refusal, or similar rights for the purchase
or acquisition from the Company of any securities of the Company nor are there
any commitments to issue or execute any such rights, options, warrants,
preemptive rights or rights of first refusal. Except as otherwise provided in
the Company’s certificate of incorporation, there are no outstanding rights or
obligations of the Company to repurchase or redeem any of its securities. The
respective rights, preferences, privileges, and restrictions of the Company’s
outstanding shares are as stated in the Company’s certificate of incorporation.
All outstanding securities have been issued in compliance with all applicable
securities laws.

 

3



--------------------------------------------------------------------------------

(f) There is no action, suit, proceeding, or investigation (including without
limitation any suit, proceeding, or investigation involving the prior employment
of any of the Company’s employees, their use in connection with the Company’s
business of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers) against or adverse to the Company pending or, to the best of the
Company’s knowledge, currently threatened before any court, administrative
agency, or other governmental body. The Company is not a party or subject to,
and none of its assets is bound by, the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality. There is no action, suit, or proceeding by the Company
currently pending or that the Company intends to initiate.

(g) The Company has fully provided the Purchaser with all the information that
the Purchaser has requested for deciding whether to purchase the Shares and the
Warrants. Neither this Agreement, nor any other agreements, statements or
certificates made or delivered in connection herewith or therewith contains any
untrue statement of a material fact or, when taken together, omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.

6. Conditions to Closing of the Purchaser. The Purchaser’s obligation to
purchase the Shares and the Warrants at Closing in accordance with the terms set
forth herein is subject to the fulfillment on or prior to the Closing Date of
each of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 5 hereof shall be true and correct when made and
shall be true and correct on and as of the Closing Date with the same force and
effect as if they had been made on and as of said date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) No Material Adverse Change. There shall have been no material adverse change
in the Company’s business or financial condition.

7. Conditions to Closing of the Company. The Company’s obligation to issue and
sell the Shares and the Warrants at Closing in accordance with the terms set
forth herein is subject to the fulfillment on or prior to the Closing Date of
each of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
made by the Purchaser in Section 4 hereof shall be true and correct when made
and shall be true and correct on and as of the Closing Date with the same force
and effect as if they had been made on and as of said date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing Date shall
have been performed or complied with in all material respects.

8. Right of First Refusal. The Shares and the shares of Common Stock underlying
the Warrants (the “Subject Shares”) may be sold by the Purchaser only in
compliance with the provisions of this Section 8, and subject in all cases to
compliance with applicable securities laws. Prior to any intended sale of more
than an aggregate of 500,000 Subject Shares in any two (2) Business Day period,
the Purchaser shall first give written notice (the “Offer Notice”) to the
Company specifying (i) its bona

 

4



--------------------------------------------------------------------------------

fide intention to sell or otherwise transfer such Subject Shares and (ii) the
number of Subject Shares the Purchaser proposes to sell (the “Offered Shares”).
Within two (2) Business Days after receipt of the Offer Notice, the Company or
its nominee(s) may elect to negotiate in good faith with the Purchaser to
purchase all (not some) of such Offered Shares. In the event that the Company
elects to purchase all (not some) of such Offered Shares, the Purchaser and the
Company shall negotiate in good faith to consummate a transaction for such
Offered Shares within five (5) Business Days following the Company’s election.
If the Company and the Purchaser fail to agree upon a purchase price following
good faith negotiation between the Company and the Purchaser, or otherwise any
single share of the Offered Shares is not to be purchased by the Company, all
the Offered Shares may be sold by the Purchaser without any of the restrictions
set forth in this Section 7.

9. “Market Stand-Off” Agreement. The Purchaser agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, the Purchaser will not sell or otherwise transfer or
dispose of any shares of Common Stock held by the Purchaser without the prior
written consent of the Company or such underwriter, as the case may be, during
such period of time, not to exceed 180 days following the effective date of the
registration statement filed by the Company with respect to such offering, as
the Company or the underwriter may specify. In order to enforce the foregoing
covenant, the Company may impose stop transfer instructions with respect to any
shares of Common Stock held by the Purchaser until the end of such period.

10. Observer and Information Rights. If, and for such time as, the Purchaser
owns not less than fifteen percent (15%) of the then outstanding shares of
Common Stock, (i) the Purchaser may, at its sole election, appoint a
representative reasonably acceptable to the Company to attend all meetings of
the Company’s Board of Directors in a nonvoting observer capacity and, in this
respect, the Company shall deliver to such representative of the Purchaser
copies of all notices, minutes, consents, and other materials that it provides
to its directors generally, and (ii) the Purchaser shall be entitled to receive
access to the Company’s quarterly financial statements and at least semi-annual
updates on the status of the Company’s compound developments on or about the
same time as provided to the Company’s Board of Directors; provided, however,
that in each case, such representative of the Purchaser (and the Purchaser)
shall agree to hold in confidence and trust and to act in a fiduciary manner
with respect to all information so provided, and shall cause their respective
agents and affiliates, as applicable, to do the same; and provided further, that
the Company reserves the right to withhold any information from the
representative and the Purchaser and, as applicable, to exclude such
representative of the Purchaser from any meeting or portion thereof, if access
to such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel or result in
disclosure of trade secrets or a conflict of interest. In exercising its rights
hereunder, the Purchaser expressly acknowledges and agrees that it shall not,
and shall cause its agents, affiliates and representatives to not, utilize such
information provided hereunder other than for purposes consistent with the
Company’s best interests and shall not acquire or dispose of any of the
Company’s securities in violation of securities laws.

11. Miscellaneous.

(a) Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Entire Agreement. This Agreement and the exhibits hereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, whether written or
oral, and shall not be modified except by a writing signed by the parties
hereto.

 

5



--------------------------------------------------------------------------------

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the courts
sitting in Hong Kong. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts sitting in Hong Kong for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

(d) Headings; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Agreement. Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.

(e) No Waiver. No waiver of any of the provisions contained in this Agreement
shall be valid unless made in writing and executed by the waiving party. It is
expressly understood that in the event any party shall on any occasion fail to
perform any term of this Agreement and the other parties shall not enforce that
term, the failure to enforce on that occasion shall not prevent enforcement of
that or any other term hereof on any other occasion.

(f) Severability. If any section of this Agreement is held invalid by any law,
rule, order, regulation, or promulgation of any jurisdiction, such invalidity
shall not affect the enforceability of any other sections not held to be
invalid.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if properly addressed: (i) if delivered personally, by
commercial delivery service or by facsimile (with acknowledgment of a complete
transmission prior to 5:30 p.m. Los Angeles time), on the day of delivery,
(ii) if delivered by U.S. nationally recognized overnight courier service, on
the next Business Day after mailing, or (iii) upon actual receipt by the party
to whom such notice is required by be given.

Notices shall be deemed to be deemed properly addressed to any party hereto if
addressed to the following addresses (or at such other address for a party as
shall be specified by like notice):

 

6



--------------------------------------------------------------------------------

  (i) if to Purchaser, to:

Samyang Value Partners Co., Ltd.

Seoyeong Bldg. 12F

158-12 Samsung Dong

Gangnam Gu

Seoul, Korea

Attention:

Telephone:

Facsimile:

Email:

 

  (ii) if to the Company:

Cortex Pharmaceuticals, Inc.

15231 Barranca Parkway

Irvine, California 92618

Attention: Chief Executive Officer

Telephone: (949) 727-3157

Facsimile: (949) 727-3657

Email: mvarney@cortexpharm.com

with a copy to (which shall not constitute notice):

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Lawrence B. Cohn

Telephone: (949) 725-4000

Facsimile: (949) 725-4100

Email: lcohn@sycr.com

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

(i) Counterparts. This Agreement and any amendment thereof may be executed in
two or more counterparts, each of which shall be deemed an original for all
purposes. In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

(j) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

*********************

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

The Company and the Purchaser have executed this Agreement as of the Effective
Date.

 

“Company” CORTEX PHARMACEUTICALS, INC.

By:

 

 

  Mark A. Varney, Ph.D.   President and Chief Executive Officer “Purchaser”
SAMYANG VALUE PARTNERS CO., LTD.

By:

 

 

  Soung Jin Kim   President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

ANNEX A

Definitions

“Agreement” shall mean this Securities Purchase Agreement.

“Business Day” shall mean any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

“Closing” shall have the meaning set forth in Section 3 of the Agreement.

“Closing Date” shall have the meaning set forth in Section 3 of the Agreement.

“Common Stock” shall mean common stock of the Company, par value of US$0.001 per
share.

“Company” shall mean Cortex Pharmaceuticals, Inc., a Delaware corporation.

“Effective Date” shall have the meaning set forth in the preambles to the
Agreement.

“Offer Notice” shall have the meaning set forth in Section 8 of the Agreement.

“Offered Shares” shall have the meaning set forth in Section 8 of the Agreement.

“Purchase Price” shall mean US$500,000.

“Purchaser” shall mean Samyang Value Partners Co., Ltd., a South Korean
corporation.

“Securities” shall have the meaning set forth in Section 4(e) of the Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shares” shall mean the shares of Common Stock which are to be purchased
pursuant to Section 2(a) of the Agreement.

“Subject Shares” shall have the meaning set forth in Section 8 of the Agreement.

“Trading Day” shall mean a day on which the principal Trading Market is open for
trading.

“Trading Market” shall mean a market or exchange on which the Common Stock is
then listed or quoted for trading, including, without limitation, the NYSE Amex
Equities Market, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange, the OTC Bulletin Board or a
Pink OTC Market (or any successors to any of the foregoing).

“Warrants” shall mean the warrants to purchase shares of Common Stock which are
to be purchased pursuant to Section 2(b) of the Agreement.

“Weighted Average Closing Price” shall mean the price determined by the first of
the following clauses that applies: (A) if the Common Stock is then listed or
quoted for trading on a Trading Market other than the OTC Bulletin Board or the
Pink OTC Market, the volume-weighted average closing prices of the Common Stock
on the Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P., (B) if the Common Stock is then listed or
quoted for trading on



--------------------------------------------------------------------------------

the OTC Bulletin Board, the volume-weighted average closing prices of the Common
Stock on the OTC Bulletin Board, or (C) if the Common Stock is not then listed
or quoted for trading on the OTC Bulletin Board and if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the closing bid prices per share of the Common Stock so reported.



--------------------------------------------------------------------------------

ANNEX B

Accredited Investor

An “accredited investor” is:

1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

3. Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

5. Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii); and

8. Any entity in which all of the equity owners are accredited investors.

The term “net worth” means the excess of total assets over total liabilities. In
computing net worth for the purpose of (5) above, (i) persons must exclude the
value of their primary residence, and (ii) persons may exclude any mortgage or
any other debt secured by their primary residence that does not exceed the fair
market value of the residence. If, however, the amount of such debt exceeds the
fair market value of the residence, persons are required to deduct the excess
liability from the net worth calculation.



--------------------------------------------------------------------------------

ANNEX C

Authorized and Outstanding Capital Stock

As of the date of the Agreement, authorized capital of the Company includes
205,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock, of
which 1,250,000 shares have been designated as 9% Cumulative Convertible
Preferred Stock; 205,000 shares have been designated as Series A Junior
Participating Preferred Stock; 37,500 shares have been designated as Series B
Convertible Preferred Stock; and 3,507,500 shares remain undesignated.

As of the date of the Agreement, the Company has 78,858,197 shares of Common
Stock and 37,500 shares of Series B Convertible Preferred Stock outstanding.

As of the date of the Agreement, the Company’s issued and outstanding options
and other securities convertible into, or exercisable for, shares of the
Company’s Common Stock consist of the following:

1. 9,813,766 shares of Common Stock authorized for issuance under the Company’s
2006 Stock Incentive Plan; and

2. 5,203,426 shares of Common Stock subject to issued and outstanding options
under the Company’s 1996 Stock Incentive Plan; and

3. 350,000 shares of Common Stock subject to issued and outstanding options
outside of the Company’s 2006 Stock Incentive Plan and 1996 Stock Incentive
Plan; and

4. 24,126,952 shares of Common Stock reserved for issuance upon the exercise of
outstanding warrants; and

5. 37,500 shares of Series B Convertible Preferred Stock, each share of which is
convertible into approximately 0.09812 shares of Common Stock; and

6. 71,728 shares of Common Stock potentially issuable upon repayment of an
advance to fund the Company’s expenses for its clinical study in patients with
Mild Cognitive Impairment, such number of shares based upon the balance of the
advance and accrued interest as of September 30, 2011.

Each of the foregoing securities includes anti-dilution provisions in the event
of stock dividends, stock splits or reclassifications of the Company’s Common
Stock.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. ADDITIONALLY, THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE ARE
SUBJECT TO A RIGHT OF FIRST REFUSAL IN FAVOR OF THE COMPANY AS SET FORTH IN THAT
CERTAIN SECURITIES PURCHASE AGREEMENT DATED OCTOBER 20, 2011.

COMMON STOCK PURCHASE WARRANT

CORTEX PHARMACEUTICALS, INC.

 

Warrant Shares: 1,691,367   Issue Date: October 20, 2011

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Samyang Value Partners Co., Ltd. (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or prior to the close of business on the two year
anniversary of the original Issue Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Cortex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), up to One Million Six Hundred Ninety-One
Thousand Three Hundred Sixty-Seven (1,691,367) shares (the “Warrant Shares”) of
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).

Section 1. Definitions. In addition to the terms defined elsewhere in this
Warrant, the following terms shall have the meanings set forth in this
Section 1:

“Business Day” shall mean any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.



--------------------------------------------------------------------------------

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means a market or exchange on which the Common Stock is then
listed or quoted for trading, including, without limitation, the NYSE Amex
Equities Market, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange, the OTC Bulletin Board or a
Pink OTC Market (or any successors to any of the foregoing).

“Transaction Documents” means the Securities Purchase Agreement dated
October 20, 2011 between the Company and the purchaser signatory thereto (the
“Purchase Agreement”), as well as the other agreements and documents
contemplated thereby.

“Weighted Average Closing Price” means the price determined by the first of the
following clauses that applies: (A) if the Common Stock is then listed or quoted
for trading on a Trading Market other than the OTC Bulletin Board or the Pink
OTC Market, the volume-weighted average closing prices of the Common Stock on
the Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P., (B) if the Common Stock is then listed or
quoted for trading on the OTC Bulletin Board, the volume-weighted average
closing prices of the Common Stock on the OTC Bulletin Board, or (C) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the closing bid prices per
share of the Common Stock so reported.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or before the
Termination Date by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed copy of the Notice of Exercise Form annexed hereto, the original
Warrant certificate and payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank.

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.1035, subject to adjustment hereunder (the “Exercise
Price”).

c) Mechanics of Exercise.

i. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company or the Company’s transfer agent to
the Holder promptly after the date of exercise. This Warrant shall be deemed to
have been exercised on the first date on which all of the items in Section 2(a)
above have been delivered to

 

2



--------------------------------------------------------------------------------

the Company. The Warrant Shares shall be deemed to have been issued, and Holder
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been properly exercised, with payment
to the Company of the Exercise Price prior to the issuance of such shares,
having been paid.

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

iii. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

iv. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder.

v. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

d) Representation by the Holder; Restrictions. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws and will
contain one or more legends relating thereto. The Holder further acknowledges
that the Warrant Shares may not be offered or sold except in compliance with the
Company’s right of first refusal contained in the Purchase Agreement and
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws as evidenced

 

3



--------------------------------------------------------------------------------

by a legal opinion of counsel to the transferor to such effect, the substance of
which shall be reasonably acceptable to the Company.

e) Call Provision. Subject to the provisions of this Section 2(e), if (i) the
Weighted Average Closing Price for each of 10 consecutive Trading Days (the
“Measurement Period”) exceeds one and one-half (1.5) times the Exercise Price
(subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and the like after the original Issue Date) and (ii) the Holder
is not in possession of any information that constitutes, or might constitute,
material non-public information which was provided by the Company, then the
Company may, within 3 Trading Days of the end of such Measurement Period, call
for cancellation of all or any portion of this Warrant for which a Notice of
Exercise has not yet been delivered (such right, a “Call”) for consideration
equal to $0.001 per Share. To exercise this right, the Company must deliver to
the Holder an irrevocable written notice (a “Call Notice”); indicating therein
the portion of unexercised portion of this Warrant to which such notice applies.
If the conditions set forth below for such Call are satisfied from the period
from the date of the Call Notice through and including the Call Date (as defined
below), then any portion of this Warrant subject to such Call Notice for which a
Notice of Exercise shall not have been received by the Call Date will be
cancelled at 6:30 p.m. (Los Angeles time) on the tenth Trading Day after the
date the Call Notice is received by the Holder (such date and time, the “Call
Date”). Any unexercised portion of this Warrant to which the Call Notice does
not pertain will be unaffected by such Call Notice. In furtherance thereof, the
Company covenants and agrees that it will honor all Notices of Exercise with
respect to Warrant Shares subject to a Call Notice that are tendered through
6:30 p.m. (Los Angeles time) on the Call Date. The parties agree that any Notice
of Exercise delivered following a Call Notice which calls less than all the
Warrants shall first reduce to zero the number of Warrant Shares subject to such
Call Notice prior to reducing the remaining Warrant Shares available for
purchase under this Warrant. For example, if (A) this Warrant then permits the
Holder to acquire 100 Warrant Shares, (B) a Call Notice pertains to 75 Warrant
Shares, and (C) prior to 6:30 p.m. (Los Angeles time) on the Call Date the
Holder tenders a Notice of Exercise in respect of 50 Warrant Shares, then (x) on
the Call Date the right under this Warrant to acquire 25 Warrant Shares will be
automatically cancelled, (y) the Company, in the time and manner required under
this Warrant, will have issued and delivered to the Holder 50 Warrant Shares in
respect of the exercises following receipt of the Call Notice, and (z) the
Holder may, until the Termination Date, exercise this Warrant for 25 Warrant
Shares (subject to adjustment as herein provided and subject to subsequent Call
Notices). Subject again to the provisions of this Section 2(e), the Company may
deliver subsequent Call Notices for any portion of this Warrant for which the
Holder shall not have delivered a Notice of Exercise. Notwithstanding anything
to the contrary set forth in this Warrant, the Company may not deliver a Call
Notice or require the cancellation of this Warrant (and any such Call Notice
shall be void), unless, from the beginning of the Measurement Period through the
Call Date, (1) the Company shall have honored in accordance with the terms of
this Warrant all Notices of Exercise delivered by 6:30 p.m. (Los Angeles time)
on the Call Date, and (2) the Common Stock shall be listed or quoted for trading
on the Trading Market, and (3) there is a sufficient number of authorized shares
of Common Stock for issuance of all securities under the Transaction Documents.

 

4



--------------------------------------------------------------------------------

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

c) Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Section 3, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

Section 4. Transfer of Warrant.

a) Transferability. This Warrant evidenced hereby may not be pledged, sold,
assigned or transferred.

b) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice to the contrary.

 

5



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i).

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it, and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e) Effect of Consolidation, Merger or Sale. Notwithstanding anything in this
Warrant to the contrary, this Warrant shall expire upon any (i) consolidation or
merger of the Company with another entity, or any statutory exchange of
securities with another entity, whereby the holders of voting capital stock of
the Company immediately prior to such transaction hold less than 50% of the
voting capital stock following such

 

6



--------------------------------------------------------------------------------

transaction, (ii) sale or all or substantially all of the Company’s assets to
another entity or (iii) liquidation of the Company. The Company shall give the
Holder at least fifteen (15) days advance notice of the closing of such
transaction at its last address as it shall appear upon the Warrant Register of
the Company; provided that the failure to mail such notice or any defect therein
or in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.

f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder or the Company shall operate as a waiver of such
right or otherwise prejudice Holder’s or the Company’s respective rights, powers
or remedies.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

i) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.

j) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

k) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

l) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have caused this Warrant to be
executed by their respective officers thereunto duly authorized.

 

  CORTEX PHARMACEUTICALS, INC. Dated: October 20, 2011       By:  

 

    Name: Mark A. Varney, Ph.D.     Title: Chief Executive Officer

Accepted and agreed to this     day of             , 2011

 

SAMYANG VALUE PARTNERS CO., LTD. By:  

 

  Name: Soung Jin Kim   Title: President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: CORTEX PHARMACEUTICALS, INC.

(1) The undersigned hereby elects to purchase             Warrant Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

(2) Payment shall take the form of lawful money of the United States.

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned.

The Warrant Shares shall be delivered by physical delivery of a certificate to:

 

 

 

 

 

 

 

(4) The undersigned is an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Date:  

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [            ] all of or [            ] shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

 

  whose address is    

 

  .  

 

   

Dated:             ,         

 

  Holder’s Signature:  

 

    Holder’s Address:  

 

     

 

 

 

Signature Guaranteed:                                          
                                                        

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.